Citation Nr: 1125031	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  08-22 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a methicillin-resistant staph aureus infection.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The Veteran served on active duty from October 1972 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran also filed a timely notice of disagreement regarding the denial, in the same September 2006 rating decision, of service connection for residuals of reconstructive facial plastic surgery.  Subsequently, however, prior to any issuance of a statement of the case by VA or perfection of this issue for appellate review, he filed an April 2008 written statement withdrawing his notice of disagreement on this matter.  Therefore, that issue is not before the Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for residuals of a methicillin-resistant staph aureus (MRSA) infection, allegedly incurred as the result of VA hospitalization in late 2000.  38 U.S.C.A. § 1151 provides compensation shall be awarded for a qualifying additional disability or death of a Veteran in the same manner as if such additional disability or death were service connected.  For purposes of this section, a disability or death is a qualifying additional disability or death if it was not the result of the Veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA under any law administered by the Secretary, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

Specifically, the Veteran has stated he was treated at a VA medical center in the later part of 2000 for a series of nasal infections, during which he allegedly contacted a serious staph infection.  Thereafter, VA examiners failed to adequately diagnosis and treat this infection, according to the Veteran, resulting in severe complications.  His left arm began to swell and turn purple, and he was told by VA personnel that these symptoms were not serious and did not require hospitalization.  Finally, sometime in the first part of 2001, he went to the emergency room at a private hospital, East Houston Regional Medical Center, and was told by a physician that he required immediate hospitalization.  He then returned to a VA medical center and was hospitalized.  Because the Veteran was treated for his MRSA infection at this private facility, these treatment records are potentially pertinent to his pending claim.  They have not, however, been obtained to date.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  As these medical records are private, VA may not obtain them without the Veteran's signed authorization.  The Veteran is put on notice that he may either grant VA such authorization to request his medical records, or he may obtain these records himself and submit them directly to VA.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter, along with proper authorization forms, informing him of the need to obtain pertinent emergency room medical treatment records from the East Houston Regional Medical Center, where the Veteran has reported receiving private medical treatment for his MRSA infection.  Inform the Veteran that he may authorize VA to obtain these records, or he may contact this facility on his own behalf to obtain such records and submit them to VA.  If such records are no longer available, that fact must be noted for the record.  

2.  If and only if additional medical records are received, return the file to the examiner, if available, who rendered the May 2008 medical opinion regarding the Veteran's 38 U.S.C.A. § 1151 claim.  The examiner should be asked to state whether any change in the May 2008 opinion is warranted due to the addition of new evidence regarding the Veteran's claim.  

If the examiner who rendered the May 2008 opinion is no longer available, obtain a VA medical opinion from another expert in infectious diseases as to whether it is at least as likely as not that the Veteran's MRSA infection, and resulting complications, was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable, in connection with his VA treatment in the 2000-01 allegedly resulting in a MRSA infection.  If the physician finds that an examination of the Veteran is required to provide the requested medical opinion, such an examination must be scheduled.  The physician is requested to provide a complete rationale for his or her medical opinion.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

